—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 11, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she refused an offer of ¡suitable employment without good cause.
While claimant, was out of work and receiving workers’ compensation benefits, she relocated to a residence that was 45 to 50 minutes from her employer. When the employer subsequently offered claimant another position at the same salary, claimant declined, citing the length of the commute from her new home. The Unemployment Insurance Appeal Board ruled that claimant was ineligible to receive benefits because she refused an offer of suitable employment without good cause. We affirm. A claimant’s rejection of an otherwise suitable offer of employment based upon an objection to the length of the commute has been found not to constitute “good cause” within the meaning of the Labor Law (see, Matter of Franco [Hudacs], 207 AD2d 577; Matter of Lowery [Hudacs], 201 AD2d 814, 815). We conclude that substantial evidence supports the Board’s decision.
Mercure, J. P., Crew III, Peters, Spain and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.